Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-2, 4-11, and 13-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites (emphasis added): 
1. A method, comprising: 
receiving first set of data via a communication interface of a data storage system, wherein the data storage system comprises a primary processing device and a secondary processing device; 
determining whether the primary processing device should be used for performing checksum computations for the first set of data;
 in response to determining that the primary processing device should be used for performing checksum computations for the first set of data, based on a current time and whether a current data rate exceeds a threshold data rate 
in response to determining that the primary processing device should be used for performing checksum comparisons, providing the first set of data to the primary processing device, wherein the primary processing device generates a first checksum for the first set of data; 
and in response to determining that the primary processing device should not be used for performing checksum computations for the first set of data, providing the first set of data to the secondary processing device, wherein the secondary processing device generates the first checksum for the first set of data.

Examiner finds that the emphasized portions of claim 1 recite an abstract idea—namely, mental steps. See MPEP 2106.04(a)(2)(III). 
When read as a whole, the recited limitations are directed to evaluating whether an action should happen without significantly more.  See id (“Accordingly, the ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions”). 
Stated another way, the determining step merely requires evaluation of whether a particular device should be used based on observed criteria (e.g. periods of time, data rates, etc.). 
Examiner finds both “in response to” steps also merely require and evaluation of whether certain criteria have been satisfied. 
Examiner finds the following elements additional (emphasis added): 
1. A method, comprising: 
receiving first set of data via a communication interface of a data storage system, wherein the data storage system comprises a primary processing device and a secondary processing device; 
determining whether the primary processing device should be used for performing checksum computations for the first set of data;
 in response to determining that the primary processing device should be used for performing checksum computations for the first set of data, providing the first set of data to the primary processing device, wherein the primary processing device generates a first checksum for the first set of data; 
and in response to determining that the primary processing device should not be used for performing checksum computations for the first set of data, providing the first set of data to the secondary processing device, wherein the secondary processing device generates the first checksum for the first set of data.

Examiner finds the step “. . . receiving first set of data. . .” amounts to mere data gathering and therefore is insignificant extra solution activity.  See MPEP 2106.05(g). 
Examiner further finds the elements “A method . . . via a communication interface of a data storage system and “wherein the data storage system comprises a primary processing device and a secondary processing device” are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
With respect to the following: 
. . . providing the first set of data to the primary processing device. . . 
. . . providing the first set of data to the secondary processing device. . . 
 
Examiner finds these steps amount to mere data gathering and therefore recite insignificant extra solution activity.  See MPEP 2106.05(g). 
	With respect to the following: 
wherein the primary processing device generates a first checksum for the first set of data; 
wherein the secondary processing device generates the first checksum for the first set of data.

Examiner finds that these elements generally link the use of the judicial exception to a field of use.  See MPEP 2106.05(h) (emphasis added): 
Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application The Court reasoned that to hold otherwise would "exalt[] form over substance", because a competent claim drafter could attach a similar type of limitation to almost any mathematical formula. 437 U.S. at 590, 198 USPQ at 197

The generating steps merely link the exception to technological environment (i.e. a general computing environment). Examiner finds that this element is an incidental addition to the claim that does not alter or affect how the claimed determining steps are carried out.  See id (emphasis added): 
Instead, the additional element in Flook regarding the catalytic chemical conversion of hydrocarbons was not sufficient to make the claim eligible, because it was merely an incidental or token addition to the claim that did not alter or affect how the process steps of calculating the alarm limit value were performed. Further, the Supreme Court found that this limitation did not amount to an inventive concept. 437 U.S. at 588-90, 198 USPQ at 197-98. The Court reasoned that to hold otherwise would "exalt[] form over substance", because a competent claim drafter could attach a similar type of limitation to almost any mathematical formula. 437 U.S. at 590, 198 USPQ at 197.
	
Examiner further finds that calculating or generating a checksum is also insignificant extra solution activity. See id (emphasis added): 
 Examiners should be aware that the courts often use the terms "technological environment" and "field of use" interchangeably, and thus for purposes of the eligibility analysis examiners should consider these terms interchangeable. Examiners should also keep in mind that this consideration overlaps with other considerations, particularly insignificant extra-solution activity (see MPEP § 2106.05(g)). For instance, a data gathering step that is limited to a particular data source (such as the Internet) or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation. See, e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) (limiting use of abstract idea to use with XML tags).

	Thus, for the reasons indicated above, the additional elements do not integrate the exception into a practical application (see MPEP 2106.04(d) (I)) nor do they provide “significantly more” than the abstract idea.  See MPEP 2106.05 (I) (A). 
Claims 2 and 4 recite mental processes (i.e. determining). 
Claim 5 generically links the exception to a field of use or technological environment (i.e. computing environment that performs decryption and encryption) and thus fail to integrate or provide an inventive concept. 
Claim 6 recites a generic computing component and fails to integrate the exception and fails to provide an inventive concept. Claim 7 generally links the exception to a computing environment and thus fails to integrate or provide an inventive concept.
 Claim 8 is mere data gathering and therefore fails to integrate the exception and fails to provide significantly more. 
 	With respect to claim 9, Examiner finds “verifying” is a mental step because it merely requires observation and evaluation of data. The receiving step and the transmitting step are mere data gathering and therefore insignificant extra solution activity. Thus they fail to integrate and fail to provide an inventive concept. 
	Claim 10 and 19 are rejected for the same reasons as claim 1 above. The additional computer components in both claim 10 and 19 are recited at a high level of generality subject to the analysis above. 
	The remaining dependent claims are rejected for the reasons given above.
Response to Arguments

Applicant argues  
Claim Rejections - 35 U.S.C. §112 
Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Applicant respectfully disagrees with the rejections. Merely to advance prosecution, claim 10 is amended to recite "a third processing device to execute an offloading component." 
Applicant submits that the third processing device provides sufficient structure for performing the steps that the offloading component is to perform. Accordingly, applicant respectfully requests the rejection of claims 10-18 under 35 U.S.C. 112(b) be withdrawn.

The rejections under 35 USC 112 are withdrawn. 
	Applicant argues 
Claim Rejections - 35 U.S.C. §102 
Claims 1, 5-6, 8-10, 14-15, and 17-20 s/are rejected under 35 U.S.C. 102(a)(1) as allegedly being anticipated by Anand (US 2002/0062333, hereinafter "Anand"). Applicant Ser. No. 1
respectfully disagrees with the rejection. Merely to advance prosecution, however, the claims are amended. In particular, features of claims 3 and 4 have been amended into independent claim 1. The Office action indicates that Anand fails to teach the features of claims 3 and 4. Independent claims 10 and 19 have been amended to include similar features as claim 1. Claims 5-6, 8-9, 14- 15, 17, and 20 
As discussed above, the Office action indicates that Anand fails to teach the features of claims 3 and 4. Features of claims 3 and 4 have been incorporated into claim 1 including  
"determining whether the primary processing device should be used for performing checksum computations for the first set of data based on a current time and whether a current data rate exceeds a threshold data rate." The Office action cites paragraphs [0024]-[0025] of Moltchanov to teach these claim features. For convenience, the cited portions of Maltchanov are reproduced below: 
[0024] The system wide service 206 may calculate partial checksums for data that is not yet in a transport protocol buffer for output processing. Applications that generate these portions of data may first register them with the service (discussed further below), and the service may operate on the registered data portions to generate some or all of the checksum data during low-usage periods (e.g., idle or underutilized periods) of the system processor. When the data portions are actually ready for output processing, the service 206 may continue to manage the generation of the final checksum calculation-it may simply do so at a higher level of priority than before. 
[0025] Turning to the FIG. 3 example, the service 206 may be triggered in step 301 when the overall computing resources (e.g., the processor of the cell phone, computer, etc.) are determined to be underutilized. A resource, such as a computing device's processor, may be considered underutilized if it has capacity to perform checksum calculations for at least a portion of data without interfering with other running processes. Any type of processor and thread priority management may be used for this purpose and the particular level of utilization that is considered "under" utilized may vary as desired by device and/or implementation. For example, the system may determine whether a given percentage of the processor's capability has been used (e.g., 50%, 20%, 10%, etc.), or if enough time (e.g., 10 ms, 20 ms, etc.) has passed since the processor has been called to take on another process. 
(Emphasis added) 
As can be seen by inspection of the portions of Maltchanov reproduced above, Maltchanov does not teach or suggest "determining whether the primary processing device should be used for performing checksum computations for the first set of data based on a current time and whether a current data rate exceeds a threshold data rate." In particular, to the extent Maltchanov describes calculating checksums for data portions, Maltchanov does not mention determining if the primary processing device should be used for such based on a current time and if the data rate exceeds a threshold.

Examiner agrees that Maltchanov fails to explicitly teach “determining whether the primary processing device should be used for performing checksum computations for the first set of data based on a current time and whether a current data rate exceeds a threshold data rate.” 
Applicant argues 
Claim Rejections - 35 U.S.C. §101 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is allegedly directed to an abstract idea. In particular, the Office action asserts that the claimed invention can be categorized as mental process. Applicant respectfully disagrees with the rejection. Merely to advance prosecution, however, the claims are amended. Claim 1 has been amended to recite "determining whether the primary processing device should be used for performing checksum computations for the first set of data based on a current time and whether a current data rate exceeds a threshold data rate." 

The clause “based on a current time and whether a current data rate exceeds a threshold time” merely describes the type of observation and evaluation that is performed. Examiner finds that, at best, the amendments place the claim in a computer environment and therefore fail to take the claim out of the mental processes category.  See MPEP 2106.04(a)(2)(III)(C). Applicant’s argument is not persuasive. 
Applicant argues 

The Office action asserts that the claims recite an abstract idea without significantly more and that the claim features "can be categorized as [a] mental process." (Office action, page 3.) However, "claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations." (October 2019 Update: Subject Matter Eligibility.) 

The clause “based on a current time and whether a current data rate exceeds a threshold time” merely describes the type of observation and evaluation that is performed. Examiner finds that, at best, the amendments place the claim in a computer environment and therefore fails to take the claim out of the mental processes category.  See MPEP 2106.04(a)(2)(III)(C). Applicant’s argument is not persuasive. 
	Applicant argues 
Applicant submits that the claims as amended do not recite a mental process, and rather includes a method for optimally processing and storing data at a storage system. 

The claims do not recite “optimally processing.” Even if they did, it not clear how such an amendment would make the claim patent eligible. 
	With respect to “storing data at a storage system,” Examiner finds this type of recitation is mere data gathering and does not integrate the exception nor provide an inventive concept. 
	Applicant further argues 
As described in the Specification "if the data rate is above a threshold data rate, the offloading component 330 may determine that the primary processing device 310 is unable to generate checksums for the data and may provide the data to the secondary processing device 320. If the data rate is below a threshold, the offloading component 330 may determine that the primary processing device 310 is capable of generating the checksums and may provide the data to the primary processing device 310." (Specification, Paragraph [0051].) 

The claims are broader than the portion of the specification cited by Applicant above. Examiner cannot import language from the specification into the claims.  The broadest reasonable interpretation of the claim encompasses a mental process without significantly more. 
	Applicant further argues 
Additionally, "the offloading component 330 may determine a current time. The offloading component 330 may determine that different amounts of data are received by the data storage system 250 at different times of the day. Based on the current time (e.g., time of day), the processing device may determine whether the primary processing device should be used for performing checksum computations. For example, at the times of the day where a higher amount of data is expected, the offloading component 330 may forward some or all of the data to the secondary processing device 320 to generate checksums." (Specification, Paragraph [0052].) 

Claim 1 does not require “at the times of the day where a higher amount of data is expected.” Claim 1 does not require a “time of day.” This argument is not persuasive. The same analysis applies to claim 10. 
	Applicant further argues 

Applicant submits that the human mind is not equipped to perform such actions (e.g., determining, based on data rate and time whether to process data via a primary or secondary processing device, and storing the processed data with a checksum). Applicant therefore submits that the claims do not recite an abstract idea. 

The clause “based on a current time and whether a current data rate exceeds a threshold time” merely describes the type of observation and evaluation that is performed. Examiner finds that, at best, the amendments place the claim in a computer environment and therefore fails to take the claim out of the mental processes category. See MPEP 2106.04(a)(2)(III)(C). Applicant’s argument is not persuasive. 
	Applicant argues 
Applicant submits that even if the claims recite an abstract idea, the additional features of the claims incorporate the abstract idea into a practical application. The evaluation of a practical application requires the use of considerations identified by the Courts. For example, improvement in computer technology or other field of technology indicates a practical application. (October 2019 Update: Subject Matter Eligibility.) Applicant submits that the claims, as amended, improve the functioning of computer related technology and are therefore patent eligible subject matter. Portions of the Specification outlining the improvements are reproduced below: 

0018] In one embodiment, a storage microserver architecture is provided. The storage microserver architecture may result in significantly lower cost (e.g., both hardware costs and power consumption) and may have similar or better I/O performance and/or reliability when compared to commodity x86 servers. In one embodiment, the microservers (e.g., the storage microservers) may use Advanced RISC Machines (ARM) processors and/or coprocessors. The ARM processors/coprocessors may be integrated onto a system on a chip (SoC). 

[0019] The system architecture (e.g., the storage microserver architecture) may use software modifications that are optimized for ARM-based microservers. This may allow the microservers to deliver significantly high I/O performance when compared to alternatives that run generic unmodified software customized for x86 servers. In addition, the system architecture may provide fully integrated storage solution that includes backend storage systems, management, and monitoring systems. 

[0040] In one embodiment, the secondary processing device 320 may be a device that may be configured to perform various other operations to supplement the primary processing device 310. For example, the secondary processing device 320 may be a cryptographic engine that is configured to perform cryptographic operations (e.g., encryption and/or decryption operations) on data (e.g., encrypt data and/or decrypt data). One example of a cryptographic engine may be a cryptographic engine and security accelerator (CESA). Because the secondary processing device 320 may be capable of performing cryptographic operations, this may allow the secondary processing device 320 to be used and/or adapted for generating checksums more easily. In other embodiments, the secondary processing device 320 may perform various other tasks, operations, instructions, etc. For example, the secondary processing device 320 may perform floating point operations, vector operations, matrix operations, tensor operations, graphic operations, etc., to supplement the primary processing device 310. 

Examiner finds that the disclosed improvements cited in the specification are not reflected in claim 1 or claim 10. See 2106.04(d)(1) 1 (“After the examiner has consulted the specification and determined that the disclosed invention improves technology, the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology”). It is not apparent in claim 1, for example, that I/O performance is enhanced and/or that reliability is improved. It is not apparent in claim 1, for example, that checksums are generated more easily by the secondary processing device. 
	With respect to the following: Dkt. No. F102754 1040US.1

 [0043] In one embodiment, the offloading component 330 may receive data (e.g., a set of data) via the network interface 350 (e.g., a communication interface). For example, the network interface 350 may receive a set of data transmitted by another computing device. The network interface 350 and the computing device may be communicatively coupled via one or more networks. The network interface 350 may provide the data to the offloading component 330. In other embodiments, the network interface 350 may provide the data (received from the computing device) directly to one or more of the primary processing device 310 and the secondary processing device 320. 

Examiner finds this paragraph does not reflect an improvement. 
	Applicant further argues 
Thus, as can be seen above, the current claims improve computer technology through offloading of storage operations (e.g., generating a checksum) to a secondary processing device to reduce the load on the primary processing device and increase throughput through parallelization.

Claim 1 does not recite “offloading of storage operations.” Examiner finds the elements “offloading of storage operations” and “generating a checksum” are not equivalent. Applicant’s argument that “generating a checksum” reflects an improvement in computer technology is not persuasive. Claim 10’s “offloading component” is merely part of a general purpose computer. 
The additional claim elements must reflect the improvement to be patent eligible under 35 USC 101.  See MPEP 2106.04(d)(1). It is not apparent in claim 1 that any type of load is reduced.  It is not apparent in claim 1 that throughput is increased. It is not apparent in claim 1 that parallelization occurs. The same is true for claim 10. The offloading component in claim 10 is merely part of a general purpose computer. Thus, Examiner finds that the improvements in the specification are not reflected claim 1 or claim 10. Applicant’s argument is therefore not persuasive. 
	Applicant further argues 
Additionally, the claims improve the throughput as necessary (e.g., when data rate is high) thus allowing the primary processing device to perform operations until the secondary processing device is required. 

Claim 1 and claim 10 do not reflect an improvement in throughput. The recited data rate, for example, does not reflect a particular rate that would cause improved throughput.  Even if it did, this would not cause the claim to be patent eligible because “. . . the judicial exception alone cannot provide the improvement.” See MPEP 2106.05(a). 
	The same arguments above apply to claim 19. 
Allowable Subject Matter

Examiner finds the following proposed claim allowable: 

A method, comprising: 
receiving first set of data and a second set of data via a communication interface of a data storage system, wherein the data storage system comprises a primary processing device and a secondary processing device, wherein the primary processing device comprises an advanced reduced instruction set computing (RISC) machine (ARM) processor and the secondary processing device comprises an ARM coprocessor; 
directly forwarding, via a network interface, the first set of data to the primary processing device based on a current time of day and whether a current data rate exceeds a threshold data rate, wherein the first processing device generates a first checksum for the first set of data; 
directly forwarding, via a network interface, the second set of data to the second processing device based on a current time of day and whether a current data rate exceeds a threshold data rate, wherein the secondary processing device generates a second checksum for the second set of data. 
Reasons for Allowance

	The claim above reflects at least one improvement described in the specification. For example, it is apparent from this claim that the processing of checksums can be spread across the primary and secondary devices as mentioned in paragraph 47 of the specification. Additionally, the removal of the verb “determining” makes it clear that mental determinations are not part of the claimed invention (i.e. the claimed invention is not directed to the abstract idea category of mental processes). The addition of RISC and ARM computer components also make apparent the disclosed improvements in the specification when they are read along with the remaining elements of the proposed claim above. See specification at paragraphs 18-21, for example. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See also MPEP 2106.05(a) (emphasis added): 
        
        After the examiner has consulted the specification and determined that the disclosed invention improves technology, the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359 (patent owner argued that the claimed email filtering system improved technology by shrinking the protection gap and mooting the volume problem, but the court disagreed because the claims themselves did not have any limitations that addressed these issues). That is, the claim must include the components or steps of the invention that provide the improvement described in the specification. However, the claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel"). T